Exhibit 99 FIRST CLOVER LEAF FINANCIAL CORP. ANNOUNCES QUARTERLY DIVIDEND Wednesday, January 23, 2013 Edwardsville, Illinois – First Clover Leaf Financial Corp. (the “Company”)(Nasdaq: FCLF) announced the approval by its Board of Directors of a cash dividend on its outstanding common stock of $0.06 per share for the quarter ended December 31, 2012.The dividend will be payable to stockholders of record as of February 8, 2013 and is expected to be paid on February 15, 2013.The Company has 7,478,299 shares of common stock outstanding. Media Contact Dennis Terry (618) 656-6122
